JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed July 29, 2005 be affirmed. The district court properly dismissed the complaint without prejudice for lack of subject matter jurisdiction as the complaint failed to state a claim based on federal law, see 28 U.S.C. § 1331, nor was there diversity of citizenship, see 28 U.S.C. § 1332.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.